*250Order, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered July 23, 2003, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The evidence that at the time of the incident the entrance to the building in which plaintiff was allegedly assaulted was not equipped with a working door lock, along with plaintiff’s testimony identifying his assailants as local gang members who did not reside in the building, was sufficient to raise a triable issue as to whether plaintiffs harm was attributable to a failure by defendant landlords to take minimal precautions to secure their premises against intruders (see Burgos v Aqueduct Realty Corp., 92 NY2d 544, 550-551 [1998]; Cruz v Gibraltar Invs., 247 AD2d 335 [1998]). Concur—Andrias, J.P., Williams, Lerner and Marlow, JJ.